Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RONALD GOODNER,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00019-CR

Appeal from the

283rd District Court

of Dallas County, Texas

(TC# F-0072671-LT)




O P I N I O N

           This is an appeal from a conviction for the offense of robbery.  Appellant pleaded
guilty and the court assessed punishment at five years’ deferred adjudication.  The State filed
a motion to adjudicate guilt.  At the hearing on the motion to adjudicate guilt, Appellant
entered a plea of true and the court adjudicated Appellant guilty of the offense of robbery. 
 Appellant was sentenced to five years’ imprisonment.  We affirm.
           Appellant’s court-appointed counsel has filed a brief in which he has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87
S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate record and
file a pro se brief.  No pro se brief has been filed.
           We have carefully reviewed the record and counsel’s brief and agree that the appeal
is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  A discussion of the matters discussed in counsel’s brief would
add nothing to the jurisprudence of the state.
           The judgment is affirmed.
 
                                                                  RICHARD BARAJAS, Chief Justice
August 25, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)